Exhibit 10.1
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 9, 2009, among ALLIS-CHALMERS ENERGY
INC., a Delaware corporation, as borrower (the “Borrower”), the undersigned
Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Credit Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively) and the undersigned Required
Lenders.
Reference is made to the Second Amended and Restated Credit Agreement dated as
of April 26, 2007 among Borrower, the Administrative Agent, the Collateral Agent
and the Lenders parties thereto, as amended by a First Amendment to Second
Amended and Restated Credit Agreement dated as of December 3, 2007 and a Second
Amendment to Second Amended and Restated Credit Agreement dated as of
December 30, 2008 (as amended, the “Credit Agreement”). Unless otherwise defined
in this Amendment, capitalized terms used herein shall have the meanings set
forth in the Credit Agreement; all section, exhibit and schedule references
herein are to sections, exhibits and schedules in the Credit Agreement; and all
paragraph references herein are to paragraphs in this Amendment.
RECITALS
A. The Borrower has requested certain amendments to the Credit Agreement and the
Lenders are willing, on the terms and conditions set forth herein, to amend the
Credit Agreement as hereinafter set forth.
Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
Paragraph 1. Amendments. Effective as of the Third Amendment Effective Date, the
Credit Agreement is amended as follows:
1.1 Definitions. Section 1.01 of the Credit Agreement is amended as follows:
(a) The following definitions are amended in their entirety to read as follows:
“Agreement means this Second Amended and Restated Credit Agreement as amended by
the First Amendment to Second Amended and Restated Credit Agreement, Second
Amendment to Second Amended and Restated Credit Agreement and Third Amendment to
Second Amended and Restated Credit Agreement.”
“Applicable Rate means the following percentages per annum set forth in the
table below, on any date of determination, with respect to the Type of Credit
Extension or commitment fee that corresponds to the Leverage Ratio at such date
of determination, as calculated based on the quarterly Compliance Certificate
most recently delivered pursuant to Section 6.02(a):

                                      Commitment     Letter of Credit and      
  Pricing       Fee     Eurodollar Rate     Base Rate   Level   Leverage Ratio  
+ (basis points)     + (basis points)     + (basis points)   1   Less than
2.50:1.00     75.0       400.0       300.0      
 
                        2   Less than 3.00:1.00 but greater than or equal to
2.50:1.00     85.0       425.0       325.0      
 
                        3   Less than 3.50:1.00 but greater than or equal to
3.00:1.00     95.0       500.0       400.0      
 
                        4   Less than 4.00:1.00 but greater than or equal to
3.50:1.00     105.0       650.0       550.0                                 5  
Greater than or equal to 4.00:1.00     125.0       750.0       650.0  

Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first day of the fiscal quarter
of the Borrower immediately following the date of a Compliance Certificate
delivered pursuant to Section 6.02(a); provided, however, that if no Compliance
Certificate is delivered during a fiscal quarter within 10 days after such
Compliance Certificate is due in accordance with such Section, Pricing Level 5
shall apply as of the first day of such following fiscal quarter.
In the event that any Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Aggregate Revolving
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate based upon the foregoing pricing grid (the “Accurate Applicable
Rate”) for any period that such Compliance Certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a Compliance
Certificate for such period, (ii) the Applicable Rate shall be adjusted such
that after giving effect to the corrected Compliance Certificate the Applicable
Rate shall be reset to the Accurate Applicable Rate based upon the foregoing
pricing grid for such period as set forth in the foregoing pricing grid and
(iii) if the Accurate Applicable Rate is higher than the Applicable Rate based
upon the foregoing pricing grid, the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Rate for such period.
“Cash Adjusted Consolidated Funded Debt means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the excess of (a)
Consolidated Funded Debt less (b) the excess of (i) unrestricted cash and Cash
Equivalents as reflected on the balance sheet less (ii) Net Cash Proceeds from
Equity Issuances to the extent such Net Cash Proceeds have not been expended or
invested, as certified by the Borrower in the most recently delivered Compliance
Certificate.”
“Net Cash Proceeds means (i) any Insurance Payment, (ii) cash received in
connection with any Disposition (including any cash received by way of deferred
payment as and when received), in each case received by the Borrower or any of
its Subsidiaries in connection with and as consideration therefor, on or after
the date of consummation of such transaction, after (a) deduction of taxes
payable in connection with or as a result of such transaction, and (b) payment
of all usual and customary brokerage commissions and all other reasonable fees
and expenses related to such transaction (including, without limitation,
reasonable attorneys’ fees and closing costs incurred in connection with such
transaction), and (iii) with respect to any Equity Issuance, proceeds of such
Equity Issuance after payment of underwriting fees and payment of all cash
closing costs and transaction costs, including reasonable attorneys fees.”
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

2



--------------------------------------------------------------------------------



 



(b) The following definitions are inserted alphabetically into Section 1.01 of
the Credit Agreement:
“Accounts Receivable means and includes all of the Borrower’s and its Domestic
Subsidiaries’ now owned or hereafter acquired or arising accounts, as defined in
the UCC, including any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance.”
“Borrowing Base has the meaning given to such term in Section 2.01A.”
“Borrowing Base Period means the period of time commencing with the Third
Amendment Effective Date until the fiscal quarter beginning July 1, 2010.
“Borrowing Base Report means a report in the form attached hereto as Exhibit E,
appropriately completed, together with the following attachments: (a) a detailed
aged schedule of all Accounts Receivable as of the date specified in such
report, listing face amounts and dates of invoices of each such Accounts
Receivable and the name of each account debtor obligated on such Accounts
Receivable (and, upon request of Administrative Agent, copies of invoices,
credit reports, and any other matters and information relating to the Accounts
Receivable), (b) a detailed aged schedule of all Eligible Accounts Receivable as
of the date specified in such report, listing face amounts and dates of invoices
of each such Accounts Receivable and the name of each account debtor obligated
on such Accounts Receivable (and, upon request of Administrative Agent, copies
of invoices, credit reports, and any other matters and information relating to
the Eligible Accounts Receivable) and (c) an appraisal report dated within the
most recent 12 month period, setting forth the orderly liquidation value of
Borrower’s and Subsidiaries’ domestic fixed assets.”
“Eligible Accounts Receivable means Accounts Receivable of the Borrower and any
Domestic Subsidiary which is a Guarantor, excluding any Accounts Receivable:
(i) with respect to which more than ninety (90) days have elapsed since the date
of the original invoice;
(ii) with respect to which any of the representations, warranties, covenants,
and agreements contained in any Collateral Document are incorrect or have been
breached in any material respect;
(iii) with respect to which, in whole or in part, a check, promissory note,
draft, trade acceptance or other instrument for the payment of money has been
received, presented for payment and returned uncollected for any reason for such
Accounts Receivable (or any other Accounts Receivable due from such account
debtor);
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

3



--------------------------------------------------------------------------------



 



(iv) which represents a progress billing (as hereinafter defined) or as to which
the Borrower or any of the Domestic Subsidiaries has extended the time for
payment without the consent of the Administrative Agent; for the purposes
hereof, “progress billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the account
debtor’s obligation to pay such invoice is conditioned upon the Borrower’s or
any of the Domestic Subsidiaries’ completion of any further performance under
the contract or agreement;
(v) with respect to which any one or more of the following events has occurred
to the account debtor on such Accounts Receivable: death or judicial declaration
of incompetency of an account debtor who is an individual; the filing by or
against the account debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under Debtor Relief Laws of the U.S. or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by the account debtor for the benefit of creditors; the appointment of a
receiver or trustee for the account debtor or for any of the assets of the
account debtor including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in the Bankruptcy Code of the United
States; the institution by or against the account debtor of any other type of
insolvency proceeding (under Debtor Relief Laws of the United States or
otherwise) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
account debtor; the sale, assignment, or transfer of all or any material part of
the assets of the account debtor; the nonpayment generally by the account debtor
of its debts as they become due; or the cessation of the business of the account
debtor as a going concern;
(vi) if twenty percent (20%) or more of the aggregate Dollar amount of
outstanding Accounts Receivable owed at such time by the account debtor thereon
is classified as ineligible under clause (i) above;
(vii) owed by an account debtor which: (1) does not maintain its chief executive
office in the United States; or (2) is not organized under the Laws of the
United States or any state thereof; or (3) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Accounts
Receivable is secured or payable by a letter of credit or guarantee satisfactory
to the Administrative Agent in its reasonable discretion;
(viii) owed by an account debtor which is an Affiliate or employee of the
Borrower or any of its Subsidiaries;
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

4



--------------------------------------------------------------------------------



 



(ix) except as provided in clause (xi) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Accounts Receivable, or the Administrative Agent’s right or ability to
obtain direct payment to the Administrative Agent of the proceeds of such
Accounts Receivable, is governed by any federal, state, or local statutory
requirements other than those of the UCC;
(x) owed by an account debtor to which the Borrower or any of its Subsidiaries,
is indebted in any way, or which is subject to any right of setoff or recoupment
by the account debtor, unless the account debtor has entered into an agreement
acceptable to the Administrative Agent to waive setoff rights; or if the account
debtor thereon has disputed liability or made any claim with respect to any
other Accounts Receivable due from such account debtor; but in each such case
only to the extent of such indebtedness, setoff, recoupment, dispute, or claim;
(xi) owed by the government of the United States, or any department, agency,
public corporation, or other instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. §3727 et seq.), and any
other steps necessary to perfect the Administrative Agent’s Liens therein, have
been complied with to the Administrative Agent’s satisfaction with respect to
such Accounts Receivable;
(xii) owed by any state, municipality, or other political subdivision of the
United States, or any department, agency, public corporation or other
instrumentality thereof and as to which the Administrative Agent determines that
its Lien therein is not or cannot be perfected;
(xiii) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;
(xiv) which is evidenced by a promissory note or other instrument or by chattel
paper;
(xv) intentionally deleted;
(xvi) with respect to which the account debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit the Borrower or any of the Domestic Subsidiaries to seek judicial
enforcement in such state of payment of such Accounts Receivable, unless such
Borrower or Domestic Subsidiary has qualified to do business in such state, has
filed a Notice of Business Activities Report or equivalent report for the then
current year (unless the laws of such state permit the Notice of Business
Activities Report or equivalent report to be filed immediately prior to such
suit) or the failure to file such Notice of Business Activities Report or
equivalent report is not otherwise an impediment to the collection of such
Accounts Receivable;
(xvii) with respect to which the goods giving rise to such Accounts Receivable
have not been shipped and delivered to and accepted by the account debtor or the
services giving rise to such Accounts Receivable have not been performed by the
Borrower or a Domestic Subsidiary, as applicable, and, if applicable, accepted
by the account debtor, or the account debtor revokes its acceptance of such
goods or services;
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

5



--------------------------------------------------------------------------------



 



(xviii) owed by an account debtor which is obligated to the Borrower or any of
the Domestic Subsidiaries representing Accounts Receivable the aggregate unpaid
balance of which exceeds fifteen percent (15%) of the aggregate unpaid balance
of all Accounts Receivable owed to the Borrower or any of the Domestic
Subsidiaries at such time by all of the Borrower’s and the Domestic
Subsidiaries’ account debtors, but only to the extent of such excess;
(xx) which is not subject to a first priority and perfected security interest in
favor of the Administrative Agent for the benefit of the Lenders; or
(xxi) which is owed to any Subsidiary acquired after the Closing Date unless a
field audit of such Person’s Accounts Receivable has been delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.
If any Accounts Receivable at any time ceases to be an Eligible Accounts
Receivable, then such Accounts Receivable shall promptly be excluded from the
calculation of Eligible Accounts Receivable.”
“Third Amendment Effective Date means the date the Third Amendment to Second
Amended and Restated Credit Agreement by its terms becomes effective among the
parties thereto.”
“Third Amendment to Second Amended and Restated Credit Agreement means that
certain Third Amendment to Second Amended and Restated Credit Agreement dated as
of April _____, 2009, among the Borrower, the Guarantors, Royal Bank of Canada,
as Administrative Agent and Collateral Agent, and the Required Lenders.”
1.2 Section 2.01. Section 2.01 of the Credit Agreement is amended in its
entirety as follows:
“Section 2.01 Revolving Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make revolving loans (each such loan a
“Revolving Loan”) to Borrower from time to time on any Business Day during the
period from the Second Amended and Restated Closing Date to the Maturity Date,
in an aggregate amount not to exceed at any time outstanding the lesser of
(i) the amount of such Lender’s Pro Rata Share of one or more Revolving Loan
Borrowings not to exceed, when aggregated with the Outstanding Amount of the L/C
Obligations, such Lender’s Revolving Commitment and (ii) such Lender’s Pro Rata
Share of the Borrowing Base. Revolving Loan Borrowings may be repaid and
reborrowed from time to time in accordance with the terms and provisions of the
Loan Documents; provided that, each such Revolving Loan Borrowing must occur on
a Business Day and no later than the Business Day immediately preceding the
Maturity Date. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein; provided, however, all Revolving Loan Borrowings
made on the Second Amended and Restated Closing Date shall be made as Base Rate
Loans.”
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

6



--------------------------------------------------------------------------------



 



1.3 Section 2.01A. A new Section 2.01A to the Credit Agreement is hereby added
as follows:
“Section 2.01A Borrowing Base Determinations.
(a) During the Borrowing Base Period, the Borrowing Base (the “Borrowing Base”)
shall be equal to the sum of (i) twenty-five percent (25%) of the orderly
liquidation value of the Borrower’s and its Subsidiaries’ domestic fixed assets
(as determined by the most recently delivered asset appraisals delivered to the
Administrative Agent pursuant to Section 6.02(e) or (f), and (ii) eighty percent
(80%) of Eligible Accounts Receivable. The Borrowing Base shall be determined
each month by reference to the most recent Borrowing Base Report delivered to
the Administrative Agent (absent any error in such Borrowing Base Report) which
shall be effective as of the date such Borrowing Base Report is required to be
delivered pursuant to Section 6.02(j).
(b) During the period from Third Amendment Effective Date to the first
redetermination of the Borrowing Base pursuant to Section 2.01A(a), the
Borrowing Base shall be determined by the Borrowing Base Report delivered on the
Third Amendment Effective Date.”
1.4 Section 2.03(e). A new Section 2.03(e) to the Credit Agreement is hereby
added as follows:
“(e) Prepayments by Reason of Borrowing Base Deficiency. If on any date during
the Borrowing Base Period the Outstanding Amount of all Revolving Loans and L/C
Obligations shall exceed the Borrowing Base, then the Borrower shall immediately
make a mandatory prepayment of the Revolving Loans equal to such excess, and if
any such excess remains after such prepayments, to the extent of such excess the
Borrower shall immediately Cash Collateralize the L/C Obligations.”
1.5 Section 6.02(e). Section 6.02(e) of the Credit Agreement is amended in its
entirety to read as follows:
“(e) delivery within the prior 12-month period of one or more domestic fixed
asset appraisal(s) by a third party satisfactory to the Administrative Agent;”
1.6 Section 6.02(f). Section 6.02(f) of the Credit Agreement is amended in its
entirety to read as follows:
“(f) at the request of the Required Lenders (to include the Administrative
Agent), the Borrower will deliver updated appraisals, in form and substance
reasonably satisfactory to the Administrative Agent, that cover all domestic
fixed assets within sixty (60) days of such request;”
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

7



--------------------------------------------------------------------------------



 



1.7 Section 6.02(j). A new Section 6.02(j) to the Credit Agreement is hereby
added as follows:
“(j) within fifteen (15) days after the end of each calendar month, (i) a
completed Borrowing Base Report calculating and certifying the Borrowing Base as
of the last day of such calendar month, certified as complete and correct and
signed on behalf of the Borrower by its chief financial officer, and (ii) such
other supporting documentation and additional reports with respect to the
Borrowing Base as the Administrative Agent shall request; provided, however,
after the delivery of the initial Borrowing Base Report with an attached
appraisal report, subsequent Borrowing Base Reports need not attach the same
appraisal report but may merely state that the prior appraisal report is
incorporated by reference or language to similar effect. The first Borrowing
Base Report delivered after delivery of an updated appraisal pursuant to
Section 6.02(e) or (f) shall have attached to it such updated appraisal report,
but subsequent Borrowing Base Reports shall be subject to the same delivery
requirements as are specified in the preceding sentence, until delivery of a
subsequent updated appraisal report.”
1.8 Section 7.14. Section 7.14 of the Credit Agreement is amended by deleting
the figure “$120,000,000” and substituting the figure “$85,000,000”.
1.9 Section 7.19(a). Section 7.19(a) of the Credit Agreement is amended in its
entirety to read as follows:
“(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end
of any fiscal quarter to be less than the amount specified below:

      For the period   Interest Coverage Ratio
 
   
From the Second Amended and Restated Closing Date through the fiscal quarter
ending on March 31, 2009
  2.75 to 1.00
 
   
From the fiscal quarter beginning on April 1, 2009 through the fiscal quarter
ending on June 30, 2010
  2.00 to 1.00
 
   
For fiscal quarters beginning on or after July 1, 2010
  2.75 to 1.00

1.10 Section 7.19(c). Section 7.19(c) of the Credit Agreement is amended in its
entirety to read as follows:
“(c) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter to be less than the amount specified below:

      For the period   Leverage Ratio
 
   
From the Second Amended and Restated Closing Date through the fiscal quarter
ending on March 31, 2009
  4.00 to 1.00
 
   
From the fiscal quarter beginning on April 1, 2009 through the fiscal quarter
ending on June 30, 2010
  4.75 to 1.00
 
   
For fiscal quarters beginning on or after July 1, 2010
  4.00 to 1.00

Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

8



--------------------------------------------------------------------------------



 



1.11 Exhibit C. Exhibit C Form of Compliance Certificate to the Credit Agreement
is amended in its entirety to read as set forth on Supplemental Exhibit C
attached hereto.
1.12 Exhibit E. Exhibit E Form of Borrowing Base Report attached hereto as
Supplemental Exhibit E shall be added as an exhibit to the Credit Agreement as
Exhibit E.
Paragraph 2. Effective Date. This Amendment shall not become effective until the
date (such date, the “Third Amendment Effective Date”) the Administrative Agent
receives all of the agreements, documents, certificates, instruments, and other
items described below:
(a) this Amendment, executed by the Borrower, the Guarantors, and the Required
Lenders;
(b) payment on the Third Amendment Effective Date to the Administrative Agent of
a fifty (50) basis point amendment fee calculated on the Aggregate Revolving
Commitment in effect on the Third Amendment Effective Date which fee will be
shared among each Lender timely approving the Third Amendment in accordance with
its Pro Rata share of the Aggregate Revolving Commitment, which fee once paid
will be fully earned and nonrefundable;
(c) fees and expenses required to be paid pursuant to Paragraph 5 of this
Amendment, to the extent invoiced prior to the Third Amendment Effective Date;
(d) evidence satisfactory to the Administrative Agent that any necessary
consents to the transactions contemplated in this Amendment from the holders of
the Senior Unsecured Notes has been obtained and is in full force and effect;
(e) a Borrowing Base Report from a Responsible Officer of the Borrower as of the
most recent month end preceding the Third Amendment Effective Date; and
(f) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
Paragraph 3. Acknowledgment and Ratification. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

9



--------------------------------------------------------------------------------



 



Paragraph 4. Representations. As a material inducement to the Administrative
Agent and the Lenders to execute and deliver this Amendment, each of the
Borrower and the Guarantors represents and warrants to the Administrative Agent
and the Lenders that as of the Third Amendment Effective Date and as of the date
of execution of this Amendment, (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.
Paragraph 5. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.
Paragraph 6. Miscellaneous. This Amendment is a “Loan Document” referred to in
the Credit Agreement. The provisions relating to Loan Documents in Article X of
the Credit Agreement are incorporated in this Amendment by reference. Unless
stated otherwise (a) the singular number includes the plural and vice versa and
words of any gender include each other gender, in each case, as appropriate,
(b) headings and captions may not be construed in interpreting provisions,
(c) this Amendment must be construed, and its performance enforced, under Texas
law and applicable federal law, (d) if any part of this Amendment is for any
reason found to be unenforceable, all other portions of it nevertheless remain
enforceable.
Paragraph 7. Entire Agreement. This amendment represents the final agreement
between the parties about the subject matter of this amendment and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
Paragraph 8. Parties. This Amendment binds and inures to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent, the
other Lenders, and their respective successors and assigns.
Paragraph 9. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Amendment.
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

10



--------------------------------------------------------------------------------



 



Paragraph 10. Release. As additional consideration for the execution, delivery
and performance of this Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Amendment, the Borrower warrants and represents to the Administrative Agent, the
Collateral Agent and the Lenders that to the best of its knowledge no facts,
events, statuses or conditions exist or have existed which, either now or with
the passage of time or giving of notice, or both, constitute or will constitute
a basis for any claim or cause of action against the Administrative Agent, the
Collateral Agent or any Lender or any defense to (i) the payment of Obligations
under the Revolver Notes and/or the Loan Documents, or (ii) the performance of
any of its obligations with respect to the Revolver Notes and/or the Loan
Documents. In the event any such facts, events, statuses or conditions exist or
have existed, Borrower unconditionally and irrevocably hereby RELEASES,
RELINQUISHES and forever DISCHARGES Administrative Agent, the Collateral Agent
and the Lenders, as well as their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, of and from
any and all claims, demands, actions and causes of action of any and every kind
or character, past or present, which Borrower may have against any of them or
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.
Paragraph 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts (and by different parties hereto in different
counterparts), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.
The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Third Amendment Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
Third Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

            BORROWER:

ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
      By:   /s/ Victor M. Perez         Victor M. Perez        Chief Financial
Officer   

Third Amendment to Allis-Chalmers
Energy Credit Agreement
Signature Page 1

 

 



--------------------------------------------------------------------------------



 



                     
 
  GUARANTORS:                
 
                    AirComp LLC       Allis-Chalmers Drilling LLC
 
                   
By:
  /s/ Victor M. Perez
 
Victor M. Perez       By:   /s/ Victor M. Perez
 
Victor M. Perez    
 
  Chief Financial Officer           Chief Financial Officer    
 
                    Allis-Chalmers Holdings Inc.       Allis-Chalmers Management
LLC
 
                   
By:
  /s/ Victor M. Perez       By:   /s/ Victor M. Perez    
 
                   
 
  Victor M. Perez           Victor M. Perez    
 
  Chief Financial Officer           Chief Financial Officer    
 
                    Allis-Chalmers Production Services LLC       Allis-Chalmers
Rental Services LLC
 
                   
By:
  /s/ Victor M. Perez       By:   /s/ Victor M. Perez    
 
                   
 
  Victor M. Perez           Victor M. Perez    
 
  Chief Financial Officer           Chief Financial Officer    
 
                    Allis-Chalmers Tubular Services LLC       Rebel Rentals LLC
 
                   
By:
  /s/ Victor M. Perez       By:   /s/ Victor M. Perez    
 
                   
 
  Victor M. Perez           Victor M. Perez    
 
  Chief Financial Officer           Chief Financial Officer    
 
                    Petro-Rentals LLC       Strata Directional Technology LLC
 
                   
By:
  /s/ Victor M. Perez       By:   /s/ Victor M. Perez    
 
                   
 
  Victor M. Perez           Victor M. Perez    
 
  Chief Financial Officer           Chief Financial Officer    

Third Amendment to Allis-Chalmers
Energy Credit Agreement
Signature Page 2

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Ann Hurley         Name:   Ann Hurley        Title:   Manager,
Agency   

Third Amendment to Allis-Chalmers
Energy Credit Agreement
Signature Page 3

 

 



--------------------------------------------------------------------------------



 



            L/C ISSUER AND LENDER:

ROYAL BANK OF CANADA, as a Lender
and L/C Issuer
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory     

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Signature Page 4

 

 



--------------------------------------------------------------------------------



 



            LENDER:

CATERPILLAR FINANCIAL
SERVICES CORPORATION, as Lender
      By:   /s/ Michael M. Ward         Name:   Michael M. Ward        Title:  
Credit and Operations Manager—Syndications   

          Third Amendment to Allis-Chalmers
Energy Credit Agreement

Signature Page 5

 

 



--------------------------------------------------------------------------------



 



            LENDER:

JPMORGAN CHASE BANK, N.A.
as a Lender
      By:   /s/ Thomas E. Okamoto         Name:   Thomas E. Okamoto       
Title:   Vice President     

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Signature Page 6

 

 



--------------------------------------------------------------------------------



 



            LENDER:

WELLS FARGO BANK, N.A.
as a Lender
      By:   /s/ Donald W. Herrick, Jr.         Name:   Donald W. Herrick, Jr.   
    Title:   Vice President     

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Signature Page 7

 

 



--------------------------------------------------------------------------------



 



            LENDER:

NATIXIS,
as a Lender
      By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros       
Title:   Director            By:   /s/ Timothy L. Polvado         Name:  
Timothy L. Polvado        Title:   Senior Managing Director     

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Signature Page 8

 

 



--------------------------------------------------------------------------------



 



            LENDER:

WHITNEY NATIONAL BANK,
as a Lender
      By:   /s/ Mark McCullough         Name:   Mark McCullough        Title:  
Vice President     

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Signature Page 9

 

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date:                     , 200_
Royal Bank of Canada,
as Administrative Agent
Agency Services Group
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7
Facsimile: (416) 842-4023
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 26, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Allis-Chalmers
Energy Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Agreement.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use the following for Fiscal Year-end financial statements]
Attached hereto as Schedule 1 are the year-end audited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(a) of
the Agreement for the Fiscal Year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and
[Use the following for fiscal quarter-end financial statements]
Attached hereto as Schedule 1 are the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the first three fiscal quarters of the Borrower ended as of
the above date, together with a certificate of a Responsible Officer of the
Borrower stating that such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries for such fiscal quarter in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
[Use the following for both Fiscal Year-end and quarter-end financial
statements]
1. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit C Page 1

 

 



--------------------------------------------------------------------------------



 



2. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and no Default or Event of Default has
occurred and is continuing except as follows (list of each such Default or Event
of Default and include the information required by Section 6.03 of the
Agreement):
3. During such fiscal period no casualty losses have occurred, except as
described below:
4. The covenant analyses and information set forth on Schedule 3 attached hereto
are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 200_.

            ALLIS-CHALMERS ENERGY INC.
a Delaware corporation, as Borrower
      By:           Name:           Title:        

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit C Page 2

 

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.04 — Indebtedness
       
 
       
A. Indebtedness outstanding on Second Amended and Restated Closing Date and
listed on Schedule 5.05 and any refinancings, etc. permitted by Section 7.04(b)
  $                       
 
       
B. Indebtedness in connection with Swap Contracts permitted by Section 7.04(d)
  $                       
 
       
C. Outstanding Principal Amount of Purchase Money Indebtedness for fixed or
capital assets permitted by Section 7.04(e) (may not exceed $2,000,000)
  $                       
 
       
D. Outstanding Principal Amount of Indebtedness associated with Liens on
acquired assets permitted by Section 7.04(f) (may not exceed $2,000,000)
  $                       
 
       
E. Outstanding Principal Amount of Indebtedness associated with Capital Leases
and obligations to make equipment financing lease or rental payments permitted
by Section 7.04(g) (may not exceed $15,000,000)
  $                       
 
       
F. Indebtedness owing by DLS’ Argentina Branch to US Bank National Association
reflected on Schedule 5.05 (may not exceed $5,500,000)
       
 
       
G. Indebtedness owing by DLS’ or DLS’ Subsidiaries owing in connection with
Local Argentina Financing Activities permitted by Section 7.04(j) (may not
exceed the greater of (i) 15% of DLS’ consolidated tangible assets and (ii)
$30,000,000)
       
 
       
II. Section 7.19(a) — Interest Coverage Ratio
       
 
       
A. Consolidated EBITDA (subject to proforma adjustments, if any, permitted by
Section 7.19(e) of the Agreement) for four consecutive fiscal quarters ending on
the Financial Statement Date (“Subject Period”)(see Credit Agreement definition
of “Consolidated EBITDA”):
  $                       

      Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit C Page 3

 

 



--------------------------------------------------------------------------------



 



         
B. Sum of (i) Consolidated Interest Charges (subject to proforma adjustments, if
any, permitted by Section 7.19(e) of the Agreement) during Subject Period plus
(ii) imputed interest charges on Synthetic Leases during Subject Period:
  $                       
 
       
C. Is ratio of II.A. to II.B. at least 2.75 to 1.0 for fiscal quarters ending on
or before March 31, 2009?
Is ratio of II.A. to II.B. at least 2.00 to 1.0 for fiscal quarters beginning on
April 1, 2009 through the fiscal quarter ending on June 30, 2010?
Is ratio of II.A. to II.B. at least 2.75 to 1.0 for fiscal quarters ending on or
after July 31, 2010?
  Yes/No  
 
       
III. Section 7.19(b) — Fixed Asset Coverage Ratio
       
 
       
A. Orderly liquidation value of Borrower’s and its Subsidiaries’ domestic fixed
assets (determined as of most recently delivered asset appraisal delivered
pursuant to Section 6.02(e) or (f) of the Credit Agreement) on which
Administrative Agent holds first priority perfected Lien:
  $                       
 
       
B. Outstanding Amount of Revolver Principal Debt on most recent Financial
Statement Date:
  $                       
 
       
C. Is ratio of III.A. to III.B. at least 1.33 to 1.0?
  Yes/No  
 
       
IV. Section 7.19(c) — Leverage Ratio
       
 
       
A. Consolidated Funded Debt for Subject Period (see Credit Agreement definition
of “Consolidated Funded Debt”):
  $                       
 
       
B. Unrestricted cash of the Borrower and its Subsidiaries deposited in an
account with the Administrative Agent or Collateral Agent (or another financial
institution acceptable to the Administrative Agent) plus (i) unrestricted cash
of the Borrower and its Subsidiaries deposited with a Person other than a Lender
subject to a control agreement in favor of the Administrative Agent or
Collateral Agent plus (ii) at the Administrative Agent’s discretion,
unrestricted cash of the Borrower and its Subsidiaries reflected on the
Borrower’s consolidated balance sheet and otherwise subjected to a Lien in favor
of the Administrative Agent or Collateral Agent and not otherwise pledged or
subject to any claim or encumbrance of any third party plus (iii) Cash
Equivalents.
  $                       
 
       
C. Net Cash Proceeds from Equity Issuances that have not been expended or
invested.
  $                       

      Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit C Page 4

 

 



--------------------------------------------------------------------------------



 



         
D. Line IV.A minus [Line IV.B minus Line IV.C]
  $                       
 
       
E. Consolidated EBITDA (subject to proforma adjustments, if any, permitted by
Section 7.19(e) of the Agreement) for Subject Period:
  $                       
 
       
F. Is ratio of IV.D. to IV.E. no more than 4.00 to 1.0 for fiscal quarters
ending on or before March 31, 2009?
Is ratio of IV.D. to IV.E. no more than 4.75 to 1.0 for fiscal quarters
beginning on April 1, 2009 through the fiscal quarter ending on June 30, 2010?
Is ratio of IV.D. to IV.E. no more than 4.00 to 1.0 for fiscal quarters ending
on or after July 31, 2010?
  Yes/No  
 
       
V. Section 7.19(d) — Senior Leverage Ratio
       
 
       
A. Consolidated Senior Debt for Subject Period (see Credit Agreement definition
of “Consolidated Senior Debt”):
  $                       
 
       
B. Consolidated EBITDA (subject to proforma adjustments, if any, permitted by
Section 7.19(e) of the Agreement) for Subject Period:
  $                       
 
       
C. Is ratio of V.A. to V. B. no more than 2.50 to 1.0?
  Yes/No  

      Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit C Page 5

 

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXHIBIT E
FORM OF BORROWING BASE REPORT
(Pursuant to Section 6.02(j) of the Agreement)
Borrowing Base Report
ALLIS-CHALMERS ENERGY INC.
Monthly Borrowing Base Report
For the Month Ending                     
Calculation of Monthly Borrowing Base and Excess Revolver Facility Availability

                         
A. Orderly liquidation value of Borrower’s and Subsidiaries’ domestic fixed
assets (as determined by the most recently delivered asset appraisals delivered
to Administrative Agent pursuant to Section 6.02(e) or (f) of the Credit
Agreement).
  $                          X 25 %   $                       
 
                       
B. Eligible Accounts Receivable
  $                          X 80 %   $                       
 
                       
C. Total of the orderly liquidation value of Borrower’s and Subsidiaries’
domestic fixed assets (as determined by the most recently delivered asset
appraisals delivered to Administrative Agent pursuant to Section 6.02(e) or
(f) of the Credit Agreement) and Eligible Accounts Receivable (A+B)
                  $                       
 
                       
D. Borrowing Base (lower of (i) C and (ii) Revolving Commitment)
                  $                       
 
                       
E. Outstanding Amount of Revolving Loans
                  $                       
 
                       
F. Outstanding Amount of L/C Obligations
                  $                       
 
                       
G. Revolver Facility Usage (E+F)
                  $                       
 
                       
H. Excess Revolver Facility Availability (D minus G)
                  $                       

- BORROWER CERTIFICATION -
Attached hereto as Schedule 1 is (i) a detailed aged schedule of all Accounts
Receivable as of the date specified in this Borrowing Base Report, listing face
amounts and dates of invoices of each such Accounts Receivable and the name and
address of each account debtor obligated on such Accounts Receivable (and, if
requested by Administrative Agent, copies of invoices, credit reports, and any
other matters and information relating to the Accounts Receivable) and (ii) a
detailed aged schedule of all Eligible Accounts Receivable as of the date
specified in this Borrowing Base Report, listing face amounts and dates of
invoices of each such Accounts Receivable and the name and address of each
account debtor obligated on such Accounts Receivable.

      Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit E – Page 1

 

 



--------------------------------------------------------------------------------



 



Attached hereto as Schedule 2 is an appraisal report dated within the most
recent 12 month period, setting forth the orderly liquidation value of
Borrower’s and Subsidiaries’ domestic fixed assets.
The undersigned hereby warrants to Royal Bank of Canada, as Administrative
Agent, that this Borrowing Base Report is a correct statement regarding the
Accounts Receivable of Borrower and its Domestic Subsidiaries and that the
reconciliation figures are fully and correctly set forth. Capitalized terms used
but not defined herein shall have the meanings given such terms in the Second
Amended and Restated Credit Agreement dated April 26, 2007 among Allis-Chalmers
Energy Inc., the lenders party thereto and Royal Bank of Canada, as
Administrative Agent.

            ALLIS-CHALMERS ENERGY INC.
      By:           Name:           Title:   Chief Financial Officer     

    Third Amendment to Allis-Chalmers
Energy Credit Agreement

Supplemental Exhibit E – Page 2

 

 